SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 October27, 2014 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box5000, Broomfield, CO80021-2510 (Address of principal executive offices, including ZIP Code) (303)469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form8-K Dated October30, 2014 Item2.02.Results of Operations and Financial Condition. On October30, 2014, Ball Corporation (the “Company”) issued a press release announcing its third quarter earnings for 2014, which results are set forth in the press release dated October30, 2014, and attached hereto as Exhibit99.1. Earnings information regarding the third quarter, as well as information regarding the use of non-GAAP financial measures, are set forth in the attached press release. The information in this Report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October27, 2014, the Board of Directors elected MichaelJ. Cave as a Director of the Company. Mr.Cave will serve on the Board of Directors and stand for re-election at the 2015 annual meeting of shareholders. A copy of the press release is attached hereto as Exhibit99.2. Item5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October27, 2014, the Board of Directors of the Company amended the Bylaws to increase the Board of Directors from ten to eleven, by increasing to four the number of director positions in ClassIII. Exhibit3(ii) attached hereto provides the text of the amendment. Item9.01.Financial Statements and Exhibits. (d)Exhibits. The following are furnished as exhibits to this report: Exhibit3(ii) Article3, SectionA of the Amended Bylaws. Exhibit99.1 Ball Corporation Press Release dated October30, 2014. Exhibit99.2 Ball Corporation Press Release dated October29, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By:/s/ ScottC. Morrison Name:ScottC. Morrison Title:Senior Vice President and Chief Financial Officer Date:October30, 2014 Ball Corporation Form 8-K October30, 2014 EXHIBIT INDEX Description Exhibit Article3, SectionA of the Amended Bylaws. 3(ii) Ball Corporation Press Release dated October30, 2014. Ball Corporation Press Release dated October29, 2014.
